     Case2:19-cv-01878-MMD-NJK
     Case 2:19-cv-01878-MMD-NJK Document
                                Document42
                                         41 Filed
                                            Filed05/12/20
                                                  05/11/20 Page
                                                           Page11of
                                                                 of10
                                                                    7



 1 MARQUIS AURBACH COFFING
   Jennifer L. Micheli
 2 Nevada #11210
   10001 Park Run Drive
 3 Las Vegas, NV 89145
   (702)-382-0711
 4 (702)-382-5816 (facsimile)
   jmicheli@maclaw.com
 5
   THOMPSON COBURN LLP
 6 David B. Jinkins (pro hac vice)
   Matthew A. Braunel (pro hac vice)
 7 Michael L. Nepple (pro hac vice)
   One US Bank Plaza
 8 St. Louis, MO 63101-1693
   (314)-552-6000
 9 (314)-552-7000 (facsimile)
   djinkins@thompsoncoburn.com
10 mbraunel@thompsoncoburn.com
   mnepple@thompsoncoburn.com
11
   Attorneys For Westfield Outdoor, Inc.
12
                               UNITED STATES DISTRICT COURT
13                                    DISTRICT OF NEVADA

14
     IP POWER HOLDINGS LIMITED,
15                                                      CASE NO. 2:19-cv-01878-MMD-NJK
                   Plaintiff,
16                                                      PARTIES’ STIPULATED
            vs.                                         PROTECTIVE ORDER
17
     WESTFIELD OUTDOOR, INC.,
18
                   Defendant.
19

20
            Upon stipulation of the parties for an Order pursuant to Fed. R. Civ. P. 26(c) that trade
21

22 secret or other confidential information be disclosed only in the following designated ways:

23          1.     As used in the Protective Order, these terms have the following meanings:

24          (a)    “Attorneys” means counsel of record;
25
            (b)    “Confidential Information” means any trade secret or other confidential
26
            research, development, or commercial information, as such terms are used in Fed. R.
27
            Civ. P. 26(c)(1)(G), or any document, transcript, or other material containing such
28
     Case2:19-cv-01878-MMD-NJK
     Case 2:19-cv-01878-MMD-NJK Document
                                Document42
                                         41 Filed
                                            Filed05/12/20
                                                  05/11/20 Page
                                                           Page22of
                                                                 of10
                                                                    7



 1          information that has not been published or otherwise made publicly available.

 2          (c)      “Confidential – Attorneys’ Eyes Only” documents are the subset of
 3
            Confidential Information designated pursuant to Paragraph 6;
 4
            (d)      A “Document” is all materials falling within the scope of that term as defined
 5
            by Fed. R. Civ. 34;
 6
            (e)      “Written Assurance” means an executed document in the form attached as
 7

 8          Exhibit A.

 9
            2.       All materials produced or adduced in the course of discovery, including
10
     responses to discovery requests, requests for admission, deposition testimony and exhibits, and
11

12 information derived directly therefrom shall be subject to this Protective Order concerning

13 Confidential Information as defined above. This Protective Order is subject to the Local Rules

14 of this District and the Rules of Civil Procedure on matters of procedure and calculation of

15
     time periods.
16
            3.       By identifying a Document as “Confidential,” or “Confidential – Attorneys’
17
     Eyes Only,” a party may designate any Document that the party, in good faith, contends
18
     constitutes or contains trade secret or other Confidential Information.
19

20          4.       All Documents, along with the Confidential Information contained in the

21 Documents, shall be used solely for the purpose of this action, and no person receiving such

22 Documents shall, directly or indirectly, transfer, disclose, or communicate in any way the

23
     contents of the Documents to any person other than those specified in Paragraphs 5 and 6.
24
            5.       Access to any Documents containing Confidential Information shall be limited to:
25
            (a)      The Court and its personnel;
26

27          (b)      Outside attorneys of record and their office associates, legal assistants, and
                     stenographic and clerical employees;
28


                                                         2
     Case2:19-cv-01878-MMD-NJK
     Case 2:19-cv-01878-MMD-NJK Document
                                Document42
                                         41 Filed
                                            Filed05/12/20
                                                  05/11/20 Page
                                                           Page33of
                                                                 of10
                                                                    7



 1            (c)   Persons shown on the face of the Document to have authored or received it;

 2            (d)   Court reporters retained to transcribe testimony;
 3
              (e)   Outside independent persons (i.e., persons not currently or formerly employed by,
 4                  consulting with, or otherwise associated with any party) who are used by a party or
                    its attorneys for document management, printing, electronic review, demonstrative
 5                  and trial exhibit preparation; technical and/or expert services; and to give testimony
                    at or for any hearing and/or trial in this action;
 6
              (f)   Translators of foreign language documents retained to provide translations in
 7
                    connection with the prosecution or defense of this litigation, and provided that each
 8                  such person executes a copy of the Written Assurance attached to this Order.
                    Counsel disclosing Confidential Information to translators of foreign language
 9                  documents pursuant to this section shall provide a copy of each executed Consent
                    to opposing counsel; and
10
              (g)   In-house counsel and/or employees of the parties.
11

12            6.    The parties shall have the right to further designate Documents or portions of

13   Documents as “Confidential – Attorneys’ Eyes Only.” Disclosure of such information shall be

14   limited to the persons designated in Paragraphs 5(a), (b), (c), (d), (e) and (f).
15
              7.    Third parties producing Documents in the course of this action may also
16
     designate Documents as “Confidential” or “Confidential – Attorneys’ Eyes Only,” subject to
17
     the same protections and constraints as the parties to the action. A copy of the Protective Order
18
     shall be served along with any subpoena served in connection with this action. All Documents
19

20   produced by such third parties, even if not designated by such third parties as “Confidential” or

21   “Confidential – Attorneys’ Eyes Only,” shall be treated by the parties to this action as
22   “Confidential – Attorneys’ Eyes Only” for a period of 14 days from the date of their
23
     production. During that 14 day period, any party may designate such Documents as
24
     “Confidential” or “Confidential – Attorneys’ Eyes Only” pursuant to the terms of the Protective
25
     Order.
26

27            8.    Each person who is to receive Confidential Information, pursuant to Paragraphs

28   5(e) and 5(f), shall execute a “Written Assurance” in the form attached as Exhibit A. Opposing


                                                         3
         Case2:19-cv-01878-MMD-NJK
         Case 2:19-cv-01878-MMD-NJK Document
                                    Document42
                                             41 Filed
                                                Filed05/12/20
                                                      05/11/20 Page
                                                               Page44of
                                                                     of10
                                                                        7



     1   counsel shall be notified at least 7 calendar days prior to disclosure to any such person who is

     2   known to be an employee or agent of, or consultant to, any competitor of the party whose
     3
         designated Documents are sought to be disclosed. Such notice shall provide a reasonable
     4
         description of the outside independent person to whom disclosure is sought sufficient to permit
     5
         objection to be made. If a party objects in writing to such disclosure within 7 calendar days
     6
         after receipt of notice, no disclosure shall be made until the party seeking disclosure obtains the
     7

     8   prior approval of the Court or the objecting party.

     9          9.     All depositions or portions of depositions taken in this action that contain trade
   10    secret or other Confidential Information may be designated “Confidential” or “Confidential –
   11
         Attorneys’ Eyes Only” and thereby obtain the protections accorded other “Confidential” or
   12
         “Confidential – Attorneys’ Eyes Only” Documents. Confidentiality designations for
   13
         depositions shall be made either on the record or by written notice to the other party within 14
   14

   15    calendar days of receipt of the final transcript. Unless otherwise agreed, depositions shall be

   16    treated as “Confidential – Attorneys’ Eyes Only” until 14 calendar days after receipt of the

   17    final transcript. The deposition of any witness (or any portion of such deposition) that includes
   18    Confidential Information shall be taken only in the presence of persons who are qualified to
   19
         have access to such information.
   20
                10.    If a party intends to file a Document containing Confidential Information with
   21
        the Court, this Protective Order grants leave to make such filing under seal in compliance with
See22
    order issued
concurrently herewith
   23 Local Rule IA 10-5 and/or the Electronic Case Filing/Case Management procedures manual.

   24    Prior to disclosure at trial or a hearing of materials or information designated “Confidential” or

   25    “Confidential-Attorneys’ Eyes Only,” the parties may seek further protections against public
   26
         disclosure from the Court.
   27
                11.    Any party may request a change in the designation of any information designated
   28


                                                           4
     Case2:19-cv-01878-MMD-NJK
     Case 2:19-cv-01878-MMD-NJK Document
                                Document42
                                         41 Filed
                                            Filed05/12/20
                                                  05/11/20 Page
                                                           Page55of
                                                                 of10
                                                                    7



 1   “Confidential” and/or “Confidential-Attorneys’ Eyes Only.” Any such Document shall be

 2   treated as designated until the change is completed. If the requested change in designation is
 3
     not agreed to, the party seeking the change may move the Court for appropriate relief,
 4
     providing notice to any third party whose designation of produced Documents as
 5
     “Confidential” and/or “Confidential-Attorneys’ Eyes Only” in the action may be affected. The
 6
     party asserting that the material is confidential shall have the burden of proving that the
 7

 8   information in question is within the scope of protection afforded by Fed. R. Civ. P. 26(c).

 9          12.    Any party who inadvertently fails to identify Documents as “Confidential” or
10   “Confidential-Attorneys’ Eyes Only” shall have 14 calendar days from the discovery of its
11
     oversight to correct its failure. Such failure shall be corrected by providing written notice of the
12
     error and substituting copies of the inadvertently produced Documents bearing appropriate
13
     confidentiality designations. Any party receiving such inadvertently unmarked Documents shall
14

15   return such inadvertently produced Documents, including all copies, within 10 days of

16   receiving such a written request and shall make reasonable efforts to retrieve Documents

17   distributed to persons not entitled to receive Documents with the corrected designation To the
18   fullest extent possible, the parties incorporate the protections against inadvertent waiver of the
19
     attorney-client privilege and/or work product protections allowed under the Federal Rules of
20
     Civil Procedure, the Federal Rules of Evidence, including Federal Rule of Evidence 502, and
21
     interpreting case law.
22

23          13.    Within 60 days of the termination of this action, including any appeals, each

24   party shall either destroy or return to the opposing party all Documents designated by the

25   opposing party as “Confidential” and/or “Confidential – Attorneys’ Eyes Only,” and all copies
26
     of such Documents, and shall destroy all extracts and/or data taken from such Documents, to
27
     the extent commercially practical. Each party shall provide a certification in writing to the
28


                                                        5
     Case2:19-cv-01878-MMD-NJK
     Case 2:19-cv-01878-MMD-NJK Document
                                Document42
                                         41 Filed
                                            Filed05/12/20
                                                  05/11/20 Page
                                                           Page66of
                                                                 of10
                                                                    7



 1   disclosing party as to such return or destruction within the 60-day period. Attorneys shall be

 2   entitled to retain, however, a set of all Documents filed with the Court and all correspondence
 3
     generated in connection with the action, including one copy of Documents designated as
 4
     “Confidential” and/or “Confidential-Attorneys’ Eyes Only.”
 5
            14.     Any party may apply to the Court for a modification of the Protective Order, and
 6
     nothing in the Protective Order shall be construed to prevent a party from seeking such further
 7

 8   provisions enhancing or limiting confidentiality as may be appropriate.

 9          15.     No action taken in accordance with the Protective Order shall be construed as a
10   waiver of any claim or defense in the action or of any position as to discoverability or
11
     admissibility of evidence.
12
            16.     The obligations imposed by the Protective Order shall survive the termination of
13
     this action.
14

15 SO STIPULATED:

16
     DATED: May 11, 2020           By:            /s/ Matthew A. Braunel_____________________
17
                                                  THOMPSON COBURN LLP
18                                                David B. Jinkins (pro hac vice)
                                                  Matthew A. Braunel (pro hac vice)
19                                                Michael L. Nepple (pro hac vice)
                                                  One US Bank Plaza
20                                                St. Louis, MO 63101-1693
                                                  (314)-552-6000
21
                                                  (314)-552-7000 (facsimile)
22                                                djinkins@thompsoncoburn.com
                                                  mbraunel@thompsoncoburn.com
23                                                mnepple@thompsoncoburn.com

24                                                MARQUIS AURBACH COFFING
      IT IS SO ORDERED.
                                                  Jennifer L. Micheli
25    Dated: May 12, 2020
                                                  Nevada #11210
      .
26                                                10001 Park Run Drive
      .
                                                  Las Vegas, NV 89145
27    __________________________
                                                  (702)-382-0711
      Nancy J. Koppe                              (702)-382-5816 (facsimile)
28    United States Magistrate Judge              jmicheli@maclaw.com


                                                       6
     Case2:19-cv-01878-MMD-NJK
     Case 2:19-cv-01878-MMD-NJK Document
                                Document42
                                         41 Filed
                                            Filed05/12/20
                                                  05/11/20 Page
                                                           Page77of
                                                                 of10
                                                                    7



 1
                                      Attorneys For Westfield Outdoor, Inc.
 2

 3
                                      /s/ Ryan W. Koppelman______________________
 4                                    ALSTON & BIRD LLP
                                      Ryan W. Koppelman (pro hac vice)
 5                                    Email: ryan.koppelman@alston.com
                                      950 Page Mill Road
 6                                    Palo Alto, CA 94304
                                      Telephone: (650) 838-2000
 7
                                      Facsimile: (650) 838-2001
 8
                                      DICKINSON WRIGHT PPLC
 9                                    Michael N. Feder, Nevada Bar No. 7332
                                      Email: mfeder@dickinson-wright.com
10                                    8363 West Sunset Road, Suite 200
                                      Las Vegas, Nevada 89113-2210
11
                                      Telephone: (702) 550-4400
12                                    Facsimile: (844) 670-6009

13                                    Attorneys for Plaintiff IP Power Holdings Limited
14

15

16

17                                    IT IS SO ORDERED:
18

19
                                      UNITED STATES MAGISTRATE JUDGE
20

21
                                      DATED: _________________
22

23

24

25

26

27

28


                                          7
     Case
     Case 2:19-cv-01878-MMD-NJK
          2:19-cv-01878-MMD-NJK Document
                                Document 41-1 Filed05/12/20
                                         42 Filed   05/11/20 Page
                                                              Page8 1ofof103



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
     EXHIBIT 1- WRITTEN
12

13
        ASSURANCE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case
     Case 2:19-cv-01878-MMD-NJK
          2:19-cv-01878-MMD-NJK Document
                                Document 41-1 Filed05/12/20
                                         42 Filed   05/11/20 Page
                                                              Page9 2ofof103



 1 MARQUIS AURBACH COFFING
   Jennifer L. Micheli
 2 Nevada #11210
   10001 Park Run Drive
 3 Las Vegas, NV 89145
   (702)-382-0711
 4 (702)-382-5816 (facsimile)
   jmicheli@maclaw.com
 5
   THOMPSON COBURN LLP
 6 David B. Jinkins (pro hac vice)
   Matthew A. Braunel (pro hac vice)
 7 Michael L. Nepple (pro hac vice)
   One US Bank Plaza
 8 St. Louis, MO 63101-1693
   (314)-552-6000
 9 (314)-552-7000 (facsimile)
   djinkins@thompsoncoburn.com
10 mbraunel@thompsoncoburn.com
   mnepple@thompsoncoburn.com
11
   Attorneys For Westfield Outdoor, Inc.
12

13
                                UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA

15
     IP POWER HOLDINGS LIMITED,
16                                                   CASE NO. 2:19-cv-01878-MMD-NJK
                   Plaintiff,
17                                                   PARTIES STIPULATED
            vs.                                      PROTECTIVE ORDER
18                                                   EXHIBIT A: WRITTEN ASSURANCE
     WESTFIELD OUTDOOR, INC.,
19
                   Defendant.
20

21                                         EXHIBIT A
                                       WRITTEN ASSURANCE
22

23          I, __________________________________________________ , declare that:

24           l.      My address is _______________________________________, and the address
      of my present employer is ____________________________________________________________.
25
            2.     My present occupation or job description is ___________________________________.
26

27       3.    My present relationship to plaintiff(s)/defendant(s) is _________________________
   ________________________________________________________________________________.
28                                                                                  .
                                                1
     Case 2:19-cv-01878-MMD-NJK
     Case 2:19-cv-01878-MMD-NJK Document
                                Document 42
                                         41-1Filed
                                                Filed 05/11/20Page
                                                    05/12/20    Page
                                                                   103ofof10
                                                                           3



 1          4.       I have received a copy of the Stipulation for Protective Order (the “Protective
      Order”) in this action.
 2
            5.       I have carefully read and understand the provisions of the Protective Order, agree to
 3
      be bound by it, and specifically agree I will not use or disclose to anyone any of the contents of any
 4    Confidential Information received under the protection of the Protective Order.

 5            6.     I understand that I am to retain all copies of any of the materials that I receive which
      have been so designated as Confidential in a container, cabinet, drawer, room, or other safe place in a
 6    manner consistent with the Protective Order and that all copies are to remain in my custody until I
      have completed my assigned or legal duties. I will destroy or return to counsel all confidential
 7
      documents and things that come into my possession. I acknowledge that such return or the
 8    subsequent destruction of such materials shall not relieve me from any of the continuing
      obligations imposed upon me by the Protective Order. I consent to the jurisdiction of this Court
 9    for all purposes related to this Written Assurance.
10           I declare under penalty of perjury under the laws of the state where executed that
11    the foregoing is true and correct.

12           Executed this _______ day of _______________________, 20__, in the State of
             _______________________.
13

14

15
                                                      _________________________________
16

17

18

19

20

21                                                    _________________________________
22

23

24

25

26

27

28
                                                      2
